Christianson, Ch. J.
(dissenting). I dissent. In order to pre*372sent my views it becomes necessary to make some reference to the record in the case. The plaintiff in his complaint alleges that he is a real estate broker; that in September, 1914, he was solicited' by the defendant to obtain a purchaser for section 7, township 137, range 50, at a price of not less than $52 per acre; that it was agreed between the plaintiff and defendant that the plaintiff, on procuring such purchaser, should receive a commission of $2 per acre if the land was sold for $52 per acre, and if the tract sold for more than that price that then the plaintiff should receive a commission of 5 per cent of the total selling price, — in either event the commission to be payable as soon as the sale was made; that the terms on which sale might be made were as follows: A substantial payment on delivery of deeds, the remainder in five years, with interest at 6 per cent, said payments to be secured by a first mortgage on the premises conveyed; that in pursuance of said agreement the plaintiff undertook to find, and in January, 1915, did find, a purchaser willing, ready, and able to purchase said tract of land at $56.24 per acre, or $34,500 for the entire tract, upon the following terms: $1,000 cash paid as earnest money, and $9,000 more in cash on or before March 1, 1915, upon delivery of proper conveyances and abstract of title; the assumption by the purchaser of a first mortgage for $2,500 against one of the quarters; for. the remainder of the purchase price, viz., $22,000, the purchaser was to give his notes, bearing 6 per cent interest, due in five years, with privilege of paying the sum of .$100 or any multiple on any interest-paying date,- — such notes to be secured by mortgage on the premises sold; that the plaintiff informed defendant of the terms and conditions of such proposed sale, and that the defendant advised and directed the plaintiff that said purchasers and the terms of sale were satisfactory, and that defendant authorized plaintiff to sell the land on the said terms. The complaint further alleges that the plaintiff and the purchasers made the contract set forth in the majority opinion, and that the purchasers at all times were ready, willing, and able to purchase the lands upon the terms stated in such contract, and were prevented from so doing solely by the defendant’s failure to perform. The answer is, in effect, a denial of the averments of the complaint.
Tbe plaintiff testified positively that the defendant came to his *373office in Fargo on September 22, 1914, and listed the land for sale; i. employed plaintiff to obtain a purchaser therefor. One Axel Tangerud, a disinterested witness, testified that he met the defendant just as he came out of plaintiff’s office, and that the defendant then told him (Tangerud) that he had listed the section of land for sale with the plaintiff. Miss Amy Hill, a public stenographer, who had a desk in plaintiff’s office, testified that defendant frequently came to plaintiff’s office in the fall of 1914 and the winter of 1914-1915, and that she heard them talking about the sale of the land at least five or six times. The testimony shows that plaintiff went to considerable trouble in obtaining a purchaser. After he had entered into negotiations with the purchasers involved in this litigation, defendant was informed of such negotiations. In fact the evidence shows that the defendant took the plaintiff and the purchasers out in his (defendant’s) automobile to look at the land, and that upon this occasion he participated to some extent in the discussion of the price. The plaintiff testified that .the defendant, pending the negotiations, told him to take any paper that Borderud would sign, as Borderud was “absolutely good;” that the plaintiff notified defendant by telephone the same evening that the terms of sale had been agreed upon, and that defendant expressed his satisfaction with the deal; that on the day following the defendant came to plaintiff’s office and read the contract set forth in the majority opinion, and expressed his full approval of the terms of the proposed sale as therein contained. Judge Cole testified that (at a subsequent date) he was present and heard a conversation between the plaintiff and defendant, wherein the defendant expressed his intention to complete the sale to the purchasers procured by the plaintiff in accordance with the terms agreed upon between the plaintiff and such purchasers. Borderud, one of the purchasers, was called as a witness, and testified to his ability, willingness, and readiness to purchase upon the terms stated in the agreement. Clearly the testimony of these different witnesses was admissible, even though the position of the majority members as to the written contract is correct. This testimony was properly for the consideration of the jury, and supports the verdict returned.
Under the laws of this state, in force at the time involved in this litigation, the contract of employment of a real estate broker might *374rest entirely in parol. Comp. Laws 1913, §§ 5886, 6330; Kepner v. Ford, 16 N. D. 50, 53, 111 N. W. 619. And where an oral authoi’ization suffices, ratification of the acts of the agent may be by parol. Comp. Laws 1913, § 6331. The majority members concede this, but they say that a real estate broker has no authority to maleo a contract of sale, binding upon his principal, unless he is authorized in writing to do so. And upon this premise they base the conclusion that, inasmuch as the plaintiff attempted to make a contract of sale with the purchaser which he procured, he has no cause of action for the compensation which he had earned by finding the purchaser. The premise is right, but the conclusion is wrong. No one has contended that the plaintiff in this case had authority to make a binding contract of sale. Nor has anyone contended that the defendant has ratified the contract of sale so as to make it enforceable against him. Certainly plaintiff has advanced no such contention, nor did the trial court so rule. The plaintiff does not claim any authority to make a contract of sale, but he does claim, and the evidence shows, that he was authorized to procure a purchaser. He says that he procured such purchaser, and that the terms upon which the purchaser was willing to buy were embodied in a writing, and that such writing was submitted to the defendant and that he assented to the terms of sale stated therein. Plaintiff offered the writing in evidence, not for the purpose of showing a valid contract of sale, but solely for the purpose of showing the terms upon which the purchasers were willing to buy the property. He offered the evidence, with respect to the submission of the agreement to the defendant and his assent to the proposed terms, not for the purpose of showing the ratification by the defendant of a contract of sale so as to make it binding upon him, but solely for the purpose of showing that the defendant assented to the proposed terms of sale, and that therefore plaintiff did in fact perform the services for which he was employed, viz., procured a purchaser able, willing, and i*eady to buy upon the terms stated, or upon terms assented to by the defendant. There is no room for misunderstanding upon this point. The trial court so indicated when he admitted the contract in evidence, and in his instructions to the jury he said: “You are instructed that exhibit T is not an agreement for the purchase or sale of said tract of land that could be enforced against either of the parties thereto, and *375such contract is material to this case only as written evidence of the terms and conditions upon which the said Borderud and Fredrikson & Brakke offered to purchase said tract.”
That the contract was admissible in evidence for the purpose to which it was restricted in the institutions is the established law of this state. The precise question was considered and determined by this court in Kepner v. Ford, 16 N. D. 50, 111 N. W. 619. In that case this court said: “Appellant’s second assignment of error is predicated upon the court’s ruling in receiving in evidence plaintiff’s exhibit C, which is a mere memorandum agreement between the plaintiff signing himself as agent for the defendant, and Maurice Deneen and W. H. Deneen, showing that the two last-named persons agreed to purchase the defendant’s said property at the sum of $12,000 cash; the defendant to give warranty deed and furnish abstract showing no encumbrance. This is dated August 6, 1904. The ground of defendant’s objection is that plaintiff had no authority to enter into such agreement, and hence that the same is not binding upon defendant. This objection is clearly untenable. Whether or not plaintiff could enter into a contract with the Deneens which would be binding upon the defendant is not material. Conceding that he could not, which no doubt is true (Brandrup v. Britten, 11 N. D. 376, 92 N. W. 453), still we think this exhibit was admissible as some evidence at least of the fact that the Deneens -were willing to purchase the property, and also for the purpose of showing the terms upon which they were willing to purchase (McLaughlin v. Wheeler, 1 S. D. 497, 47 N. W. 816; Lawson v. Thompson, 10 Utah, 462, 37 Pac. 732). It was incumbent upon plaintiff to furnish proof of such facts. The Deneens afterwards testified to their willingness and ability to purchase the property upon the terms stated, and such fact was not disputed in any way by defendant, and hence such ruling, if error, was entirely harmless. There is nothing in the opinion in Brandrup v. Britten, supra, relied upon by appellant, holding contrary to the views above expressed.” At the time of the trial of this action, the rule announced in Kepner v. Ford was the law of this state. Comp. Laws 1913, § 4328. And the plaintiff, his attorneys, and the trial court were justified in acting accordingly. The language quoted from Kepner v. Ford is directly applicable to the instant case. In this case, also, the purchaser testi*376tied to his ability and -willingness to purchase the land upon the terms •stated. In fact there was more reason for admitting the agreement in evidence in this case than there was in Kepner v. Ford, for in this •case the evidence shows that the written agreement was submitted to the defendant and read by him; that it formed the basis of á conversation between plaintiff and defendant; and that defendant expressly assented to the terms of sale therein stated. The written agreement (as held in Kepner v. Ford) was in legal effect merely a memorandum of the terms upon which the purchasers were willing to buy the property. And in his instructions, the trial court expressly limited it to that purpose.
But the majority members say that the agreement was a self-serving •declaration, and inadmissible even for the limited purpose for which the trial court admitted it. Of course if the agreement in this case was inadmissible for this reason, so was the agreement involved in Kepner v. Ford. It is indeed difficult to understand the reasoning of the majority members. If their theory is sound a real estate broker who carries on negotiations and arranges the terms of sale with a purchaser through correspondence would be precluded from establishing his cause of action. And if the theory is carried to its logical conclusion a real estate broker should also be held to be precluded from testifying to anything which he did or said in procuring a purchaser, or .anything which the purchaser said to him; for of course such testimony, in so far as it would tend to establish the broker’s right of recovery, would be in his own interest, and to that extent self-serving. So far as I can find, the majority opinion stands alone. It is contrary to the universal holdings of the courts, and directly in conflict with, and overrules, the decision of this court in Kepner v. Ford.
The questions in this case are: (1) Did the defendant employ the plaintiff as a real estate broker? and (2) Did the plaintiff perform his contract by obtaining a purchaser able, willing, and ready, to buy on the terms expressed in the contract of employment, or on terms assented to and ratified by the defendant ? If these questions are answered in the affirmative, plaintiff is entitled to recover. Paulson v. Reeds, 33 N. D. 141, 156 N. W. 131; McFarland v. Lillard, 2 Ind. App. 160, 50 Am. St. Rep. 234, 28 N. E. 229; 23 Am. & Eng. Enc. Law, 900. In this case these questions were submitted to the jury. They were *377the only questions submitted. The jury by the general verdict answered these questions in favor of the plaintiff. It is elementary that the findings of the jury are conclusive upon this court, if there is any substantial evidence tending to support them. It seems to me that,, wholly aside from the written agreement, there was ample evidence to support the findings of the jury. But even though the evidence was insufficient, this would not justify this court in dismissing the action. The action should not be dismissed unless it clearly appears that there is no reasonable probability that the defects in or objections to the proof necessary to support the verdict can be remedied upon another trial. First State Bank v. Kelly, 30 N. D. 84, 98, 99, 152 N. W. 125, Ann. Cas. 1917D, 1044. It is undisputed that the written agreement was the result of oral negotiations. Even if the agreement is eliminated, the plaintiff would doubtless be able to show that the proposed purchasers were able, willing, and ready to buy the land upon the same terms as those stated in the agreement.
In my opinion the majority opinion in so far as it holds the written agreement to be inadmissible for the purpose for which it was admitted in this case is unsound. And in so far as it overturns the verdict and orders a dismissal of the action, it constitutes a flagrant invasion by this court of the functions which the Constitution of this state has expressly conferred upon the jury.
Birdzell, J. I concur in the foregoing dissenting opinion.